Citation Nr: 0216304	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  02-04 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a back injury.  

(The issue of entitlement to service connection for residuals 
of a back injury will be the subject of a subsequent Board 
decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1963 to May 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2001, 
a statement of the case was issued in April 2002, and a 
substantive appeal was received in April 2002.  The veteran 
testified at a Board hearing at the RO in August 2002.  

The Board is undertaking additional development of the issue 
of entitlement to service connection for residuals of a back 
injury pursuant to the authority granted by 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the development has been completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903 (67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing the response of the veteran and his 
representative, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1. By rating decision in November 1966, the RO denied a claim 
for entitlement to 
service connection for residuals of a back injury;  the 
veteran did not file a notice of disagreement. 

2. Evidence received since the November 1966 rating decision 
is so significant that 
it must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for residuals 
of a back injury.


CONCLUSIONS OF LAW

1. The November 1966 rating decision which denied entitlement 
to service 
connection for residuals of a back injury is final.  
38 U.S.C.A. § 7105(c) (West 1991).  

2. New and material evidence has been received since the 
November 1966 rating 
decision, and the claim of entitlement to service connection 
for residuals of a back injury is reopened.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's underlying contention is that he currently 
suffers from back disability which is related to an inservice 
injury.  Applicable law provides that service connection will 
be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as arthritis, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In a November 1966 rating decision, the veteran's claim for 
service connection for residuals of a back injury was denied 
on the basis that there was no back disability found on VA 
examination in October 1966.  The veteran was notified of 
that determination and informed of appellate rights and 
procedures that same month.  However, the veteran did not 
file a notice of disagreement to initiate an appeal from the 
November 1966 rating decision.  The November 1966 rating 
decision therefore became final.  38 U.S.C.A. § 7105(c).  
However, a claim which is the subject of a prior final denial 
may be reopened and the prior disposition reviewed if certain 
requirements are met.  38 U.S.C.A. § 5108.

When a claim to reopen is presented under section 5108, VA  
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

new and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001, and are, thus, not relevant in the instant 
case. See 66 Fed. Reg. 45620-45632 (August 29, 2001).

In the November 1966 rating decision, the veteran's claim was 
denied on the basis that the evidence of record did not show 
that the veteran had a back disability.  However, evidence 
received since the November 1966 rating decision includes a 
VA examination report in December 1988 and VA medical records 
from June 1999 to March 2002.  These records show that the 
veteran has been diagnosed with cervical and lumbar spine 
degenerative changes.  This evidence clearly goes to the 
basis for the November 1966 denial.  As such, the evidence 
received since the November 1966 rating decision is new and 
material, and the veteran's claim of entitlement to service 
connection for residuals of a back injury has been reopened.  

At this point, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board notes that a June 2001 letter notified the veteran 
of the types of evidence necessary to substantiate his claim 
as well as the responsibilities of VA and the veteran in 
obtaining such evidence.  As noted in the introduction, the 
Board will now undertake development of the evidence before 
addressing entitlement to service connection for residuals of 
a back injury under a merits analysis.  Such development will 
ensure compliance with the assistance provisions of VCAA. 


ORDER

The veteran's claim of entitlement to service connection for 
residuals of a back injury has been reopened.  To this 
extent, the appeal is granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

